DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This final office action is responsive to Applicant’s submission filed 01/21/2022. Currently, claims 1-30 are pending. Claims 1, 5, 15, 16, 20 and 30 have been amended. No claims have been newly added or canceled. 

Response to Amendment
Applicant’s amendments to claims 5 and 20 are sufficient to overcome the objection to the specification as set forth in the previous action. 

Applicant’s amendments to claims 16 and 30 are sufficient to overcome the rejection of claims 16 and 30 under 35 U.S.C. §112 (2nd paragraph) as set forth in the previous action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 16 recites in part, 
“a secure element permanently embedded within the body of the mobile device comprising…
an NFC transceiver configured to use the NFC protocol that transmits the first transaction information including the identification code associated with the user using the secure element application through a second communication channel…” 
U.S. Patent Appl. Pub. No. 2007/0156436 (incorporated by reference, hereinafter ‘436) describes that “...the invention includes the steps of sending a first transaction request signal from a first transceiver to any one of a plurality of conventional point-of-sale terminals using a first communication channel, the transaction request signal including an identifier stored in the secure memory and that is associated with the user of the hand-held mobile device.” Paragraph 0013.

From the above paragraphs, it appears the secure element transmits the first transaction information to an NFC terminal via the NFC transceiver, in contrast to using the secure element application. 
Applicant is respectfully requested to particularly point out portions of the disclosure that shows support for the recited limitation. Appropriate correction is required. 
Claims 17-30 are rejected based on their dependence, directly or indirectly, from claim 16. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the secure element processor" in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are rejected based on their dependence, directly or indirectly, from claim 1. 


Applicant’s specification teaches that “...[m]emory elements 504A-B can include local memory employed during actual execution of the program code, bulk storage, and cache memories that provide temporary storage of at least some program code in order to reduce the number of times the code must be retrieved from bulk storage during execution...” Paragraph 0027.
From the above paragraph, it appears the local mobile device memory is used during execution of the non-browser based application, while the bulk storage mobile device is used for storing the non-browser based application and the cache memory for temporarily storing at least some of the non-browser based application to during execution. 
It is unclear if the non-browser based application is stored simultaneously at least in part on the local mobile device memory, bulk storage mobile device memory and cache mobile device memory during execution of the non-browser based application. Appropriate correction is required. 
Claim 30 recites similar limitation as set forth claim in 15, and therefore is rejected based on the same rationale. 

Response to Arguments
Applicant’s arguments, see pages 2-4, filed 01/21/2022, with respect to the objection to the specification (claims 7 and 22) have been fully considered and are persuasive.  The objection to the specification (claims 7 and 22) has been withdrawn. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application No. 16/389,925 (now U.S. Patent No. 10,565,575), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-30 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
The relevant prior art do not teach, 
“executing the secure element application by the secure element processor in response to a detection of a near field communication inductive signal from an NFC terminal configured to use the NFC protocol; and 
transmitting, using the secure element application, via the NFC transceiver, first transaction information including the identification code associated with the user via the second communication channel from the secure element memory to the NFC terminal during an NFC inductive interaction between the secure element and the NFC terminal, wherein the first transaction information including the identification code associated with 
as recited in claims 1 and 16. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687